REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 45, 48-64 are allowed.
Claims 45, 54 and 60 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose receiving, within a time slot and on the third subset of orthogonal resources, data to the user equipment using both a first beam and a second beam simultaneously, wherein the first, second, and third subsets of orthogonal resources are respective first, second, and third subsets of tones within an Orthogonal Frequency Division Multiplexing (OFDM) system.
It is noted that the closest prior art, McGowan et al. (US 20020072393) shows use multiple narrow beams for the traffic channels and transmit the overhead channels (pilot, sync, and paging channels) over the whole sector so that the pilot channel is common to all the narrow beams used by the traffic channels in that sector.
It is noted that the closest prior art, Kim et al. (US 20030108027, Jun. 12, 2003) shows transmit the high-speed packet data from the first Node B to the UE, and has a downlink transmission period for transmitting the high-speed packet data over a data channel.
However, McGowan et al. and Kim et al. fails to disclose or render obvious the above underlined limitations as claimed. 

The terminal disclaimer filed on 12/31/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat# No. 9125202 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464